--------------------------------------------------------------------------------

Exhibit 10.2
 
REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement, dated November 12, 2013 (this "Agreement"),
is entered into by and among NTN Buzztime, Inc., a Delaware corporation (the
"Company"), and each of the other parties signatory hereto (each such purchaser,
a "Holder" and, collectively, the "Holders").
 
RECITALS
 
In connection with that certain securities purchase agreement entered into by
and among the Company and the Holders of even date herewith (the "Purchase
Agreement"), and the offering contemplated thereby, the Company has agreed, upon
the terms and subject to the conditions set forth in the Purchase Agreement, to
issue and sell to the Holders an aggregate of 6,000,000 units, consisting of an
aggregate of 6,000,000 shares of Common Stock (as defined below) and warrants to
purchase an aggregate of up to 3,600,000 shares of Common stock; and
 
In accordance with the terms of the Purchase Agreement, the Company has agreed
to provide the Holders with certain registration rights as set forth in this
Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the
Holders hereby agree as follows:
 
ARTICLE I
DEFINITIONS
 
1.1          Definitions.  In addition to the terms defined elsewhere in this
Agreement, the following terms have the meanings set forth in this Section 1.1:
 
"Business Day" means Monday through Friday, excluding any day of the year on
which banks are required or authorized to close in the State of California.
 
"Commission" means the U.S. Securities and Exchange Commission.
 
"Common Stock" means the common stock of the Company, par value $0.005 per
share.
 
"Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
"Filing Deadline" means, with respect to the initial Registration Statement
filed hereunder, the 10th day after the Closing Date (as such term is defined in
the Purchase Agreement), and with respect to any additional Registration
Statements which may be required pursuant to Section 2.1(c) or Section 2.2(d),
the earliest practical date on which the Company is permitted by the Commission
to file such additional Registration Statement related to the Registrable
Shares.
 
"Free Writing Prospectus" means any "free writing prospectus" as defined in Rule
405 promulgated under the Securities Act.
 
"Holder" means any Person holding Registrable Shares, or any assignee of record
of such Registrable Shares to whom the rights under this Agreement have been
duly assigned in accordance with this Agreement.
 
"Holder Free Writing Prospectus" means each Free Writing Prospectus prepared by
or on behalf of the relevant Holder or used or referred to by such Holder in
connection with the offering of Registrable Shares.
 
 
-1-

--------------------------------------------------------------------------------

 
"Issuer Free Writing Prospectus" means an "issuer free writing prospectus" under
Rule 433 promulgated under the Securities Act.
 
"Person" means an individual, sole proprietorship, partnership, joint venture,
trust, unincorporated association, corporation, limited liability company,
entity or Governmental Entity (as such term is defined in the Purchase
Agreement).
 
"Prospectus" means the prospectus used in connection with a Registration
Statement and any amendments or supplements thereto.
 
"Registrable Shares" means, as of any date of determination, (i) all Shares,
(ii) all Warrant Shares then issued and issuable upon exercise of the Warrants
(assuming on such date the Warrants are exercised in full without regard to any
exercise limitations therein), (iii) any additional shares of Common Stock
issuable in connection with any anti-dilution provisions in the Warrants
(without giving effect to any limitations on exercise set forth in the Warrants)
and (iv) any securities issued or then issuable upon any stock split, dividend
or other distribution, recapitalization or similar event with respect to the
foregoing; provided, however, that any such Registrable Shares shall cease to be
Registrable Shares (and the Company shall not be required to maintain the
effectiveness of any, or file another, Registration Statement hereunder with
respect thereto) for so long as (a) a Registration Statement with respect to the
sale of such Registrable Shares is declared effective by the Commission under
the Securities Act and such Registrable Shares have been disposed of by the
Holder pursuant to such effective Registration Statement, or (b) such
Registrable Shares have been previously sold in accordance with Rule 144.
 
"Registration Expenses" means all expenses arising from or incident to the
registration of Registrable Shares in compliance with this Agreement, including
(i) registration and filing fees payable to the Commission and any stock
exchange, (ii) fees and expenses incurred in connection with complying with any
securities or blue sky laws, and (iii) all printing, filing and delivery
expenses, (iv) the fees, charges and disbursements of counsel to the Company and
of its independent public accountants.
 
"Registration Statement" means any registration statement filed hereunder.
 
"Rule 144" means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such rule.
 
"Securities Act" means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
"Securities" means the Shares and the Warrant Shares.
 
"Selling Expenses" means the underwriting fees, discounts, selling commissions
and stock transfer taxes applicable to all Registrable Shares registered by the
Holders and the fees, charges and disbursements of counsel incurred by the
Holders.
 
"Shares" shall have the meaning set forth in the Purchase Agreement.
 
"Warrants" shall have the meaning set forth in the Purchase Agreement.
 
"Warrant Shares" shall have the meaning set forth in the Purchase Agreement.
 
 
-2-

--------------------------------------------------------------------------------

 
ARTICLE II
SHELF REGISTRATION
 
2.1          Shelf Registration.
 
(a)     Filing. The Company shall, as soon as commercially reasonable, but in
any event not later than the Filing Deadline, file a registration statement on
Form S-3 with the Commission in accordance with and pursuant to Rule 415
promulgated under the Securities Act (or any successor rule then in effect) to
register the resale of Registrable Shares (the "Shelf"), provided that, if Form
S-3 is not available for the registration of the resale of Registrable Shares
hereunder, the Company shall (i) register the resale of the Registrable Shares
on another appropriate form and (ii) undertake to register the Registrable
Shares on Form S-3 as soon as such form is available, provided that, during the
Shelf Term (as defined below), the Company shall maintain the effectiveness of
the Shelf then in effect until such time as a Shelf on Form S-3 covering the
Registrable Shares has been declared effective by the Commission.  The Company
shall use its commercially reasonable efforts to cause such Shelf to become
effective as promptly thereafter as practicable, but in any event not later than
60 days after the Filing Deadline if the Company receives comments to the Shelf
from the Commission ("SEC Comments") or five Business Days after the date that
the Company is notified by the Commission that the Shelf will not be “reviewed”
(such date, the "Effectiveness Deadline"); provided, however, that the
Effectiveness Deadline shall be extended on a day-for-day basis to the extent
that the Commission's functions related to the processing and approvals of the
Registration Statement is discontinued, suspended or otherwise shutdown. Subject
to any SEC Comments, such Shelf shall include a plan of distribution
substantially in the form attached hereto as Exhibit A (the "Plan of
Distribution"), as may be amended in accordance with the terms of this
Agreement. Such Shelf shall also cover, to the extent allowable under the
Securities Act and the rules promulgated thereunder (including Rule 416), such
indeterminate number of additional shares of Common Stock which may become
issuable with respect to the Registrable Shares to prevent dilution resulting
from stock splits, stock dividends or similar transactions.  Such Shelf shall
not include any shares of Common Stock or other securities for the account of
any holder other than the Holders, without the prior written consent of the
Holders of a majority of the Registrable Shares. The Company shall give written
notice of the expected filing of the Shelf (the "Registration Notice") at least
10 Business Days prior to the filing thereof to each Holder and the Company
shall include in the Shelf all Registrable Shares with respect to which the
Company has received written requests for inclusion therein at least five
Business Days prior to the date of filing indicated in the Registration Notice;
provided, however, that, in order to be named as a selling securityholder in the
Shelf, each Holder must furnish to the Company a duly completed questionnaire in
a form mutually acceptable to the parties, and any additional information as may
be reasonably requested by the Company for the purpose of including such
Holder's Registrable Shares in the Shelf (the "Selling Holder Information"). The
Company shall include in the Shelf, Selling Holder Information received to the
extent necessary and in a manner so that, upon effectiveness of the Shelf, any
such Holder shall be named, to the extent required by the rules promulgated
under the Securities Act, as a selling securityholder and be permitted to
deliver (or be deemed to deliver) a Prospectus relating to the Shelf to
purchasers of the Registrable Shares in accordance with applicable law. If the
Company files an amended version of the Shelf, including any post-effective
amendment to the Shelf (the "Shelf Amendment"), the Company shall give written
notice of such Shelf Amendment (the "Shelf Amendment Notice") at least 10
Business Days prior to the filing thereof to each Holder and each Holder may be
required, upon the Company's request, to provide updated Selling Holder
Information, in writing, in the form included with the Company's Shelf Amendment
Notice. The Company shall include in such Shelf Amendment, such updated Selling
Holder Information, including any Selling Holder Information that was not
included in any previously filed version of the Shelf. Notwithstanding the
foregoing, the Company shall not include any Holder's Selling Holder Information
on a Shelf Amendment to the extent that such Holder, at the time of the Shelf
Amendment Notice, does not or, at the time of the Shelf Amendment filing, will
not, hold Registrable Shares. The Company shall use commercially reasonable
efforts to keep such Registration Statement continuously effective under the
Securities Act until all Registrable Shares covered by such Registration
Statement have been sold, thereunder or pursuant to Rule 144 (such period, the
"Shelf Term"). It shall be a condition precedent to the obligations of the
Company to include Registrable Shares of any Holder in any Registration
Statement or Prospectus, as the case may be, that such Holder shall timely
furnish to the Company (as a condition precedent to such Holder's participation
in such registration) its Selling Holder Information in accordance with the
terms hereof. Each selling Holder shall timely provide the Company with such
information as may be reasonably requested to enable the Company to prepare a
supplement or post-effective amendment to any Shelf Registration or a supplement
to any Prospectus relating to such Shelf Registration.
 
-3-

--------------------------------------------------------------------------------

 
(b)     Restrictions on Use. Upon written notice to the Holders of Registrable
Shares, the Company shall be entitled to suspend, for a period of time (each, a
"Suspension Period"), the use of any Registration Statement or Prospectus and
shall not be required to amend or supplement the Registration Statement, any
related Prospectus or any document incorporated therein by reference if the
Company determines in its reasonable good faith judgment that the Registration
Statement or any Prospectus may contain an untrue statement of a material fact
or may omit any fact necessary to make the statements in the Registration
Statement or Prospectus not misleading; provided, that (i) there are no more
than four Suspension Periods during the Shelf Term, (ii) the duration of any one
Suspension Period may not exceed 30 days, (iii) the duration of all Suspension
Periods during the Shelf Term may not exceed 90 days and (iv) the Company shall
use commercially reasonable efforts to amend the Registration Statement and/or
Prospectus to correct such untrue statement or omission as promptly as
reasonably practicable, unless the Company, in its sole discretion, reasonably
expects such amendment would have an adverse effect on the Company.
 
(c)     Cutback. If at any time the Commission takes the position that the
offering of some or all of the Registrable Shares in a Registration Statement is
not eligible to be made on a delayed or continuous basis under the provisions of
Rule 415 under the Securities Act or requires any Holder to be named as an
"underwriter," the Company shall (i) remove from the Registration Statement such
portion of the Registrable Shares and/or (ii) agree to such restrictions and
limitations on the registration and resale of the Registrable Shares as the
Commission may require to assure the Company's compliance with the requirements
of Rule 415 (collectively, the "SEC Restrictions"); provided, however, that the
Company shall use its commercially reasonable efforts to persuade the Commission
that the offering contemplated by the Registration Statement is a valid
secondary offering and not an offering “by or on behalf of the issuer” as
defined in Rule 415 and that none of the Holders is an “underwriter.” The
Holders shall have the right to comment or have their counsel comment on any
written submission made to the Commission with respect thereto. No such written
submission shall be made to the Commission to which the Holders’ counsel
reasonably objects, and the Company shall not agree to name any Holder as an
"underwriter" in such Registration Statement without the prior written consent
of such Holder. Any cut-back imposed on the Holders pursuant to this Section
2.1(c) shall be allocated among the Holders on a pro rata basis, unless the SEC
Restrictions otherwise require or provide or the Holders otherwise agree,
provided that the Company shall first remove from the Registration Statement the
Registrable Shares represented by Warrant Shares prior to removing the
Registrable Shares represented by Shares.  In the event the Company amends such
Registration Statement in accordance with the foregoing, the Company will use
its reasonable efforts to file with the Commission, as promptly as allowed by
the Commission, one or more registration statements on Form S-1 or such other
form available to register for resale those Registrable Shares that were not
registered for resale on such Registration Statement, as amended.
 
(d)     If: (i) the initial Registration Statement is not filed on or prior to
its Filing Deadline, or (ii) the Company fails to file with the Commission a
request for acceleration of a Registration Statement in accordance with Rule 461
promulgated by the Commission pursuant to the Securities Act, within five
Business Days of the date that the Company is notified (orally or in writing,
whichever is earlier) by the Commission that such Registration Statement will
not be “reviewed” or will not be subject to further review, or (iii) prior to
the effective date of a Registration Statement, the Company fails to file a
pre-effective amendment and otherwise respond in writing to comments made by the
Commission in respect of such Registration Statement within 20 Business Days
after the receipt of comments by or notice from the Commission that such
amendment is required in order for such Registration Statement to be declared
effective, or (iv) a Registration Statement registering for resale all of the
Registrable Shares is not declared effective by the Commission by the
Effectiveness Deadline of the initial Registration Statement other than due to
SEC Restrictions, or (v) after the effective date of a Registration Statement,
such Registration Statement ceases for any reason to remain continuously
effective as to all Registrable Shares included in such Registration Statement,
or the Holders are otherwise not permitted to utilize the Prospectus therein to
resell such Registrable Shares, for more than 15 consecutive calendar days or
more than an aggregate of 30 calendar days (which need not be consecutive
calendar days) during any 12-month period, provided that, solely in the event
that the Company suspends effectiveness of the Registration Statement in
connection with a corporate development that, in the good faith judgment of the
board of directors of the Company, requires suspension under the Securities Act,
such aggregate of 30 calendar days shall be extended to an aggregate of 60
calendar days (any such failure or breach being referred to as an “Event”, and
the date of occurrence of such Event being referred to as “Event Date”), then,
in addition to any other rights the Holders may have hereunder or under
applicable law, on each such Event Date and on each monthly anniversary of each
such Event Date (if the applicable Event shall not have been cured by such date)
until the applicable Event is cured, the Company shall pay to each Holder an
amount in cash, as partial liquidated damages and not as a penalty, equal to
1.0% of the aggregate Purchase Price paid by such Holder pursuant to the
Purchase Agreement. The parties agree that the maximum aggregate liquidated
damages payable to a Holder under this Agreement shall be 10% of the aggregate
Purchase Price paid by such Holder pursuant to the Purchase Agreement. If the
Company fails to pay any partial liquidated damages pursuant to this Section in
full within seven Business Days after the date payable, the Company will pay
interest thereon at a rate of 18% per annum (or such lesser maximum amount that
is permitted to be paid by applicable law) to the Holder, accruing daily from
the date such partial liquidated damages are due until such amounts, plus all
such interest thereon, are paid in full. The partial liquidated damages pursuant
to the terms hereof shall apply on a daily pro rata basis for any portion of a
month prior to the cure of an Event.
 
-4-

--------------------------------------------------------------------------------

 
 
2.2          Procedures.  In connection with the Company's registration
obligations hereunder, the Company shall:
 
(a) before filing a Registration Statement or Prospectus, any amendments or
supplements thereto or any Issuer Free Writing Prospectus, at the Company's
expense, furnish to the Holders, if any, copies of all such documents, other
than documents that are incorporated by reference, proposed to be filed and such
other documents reasonably requested by the Holders and provide a reasonable
opportunity for review and comment on such documents by the Holders;
 
(b) notify each Holder of Registrable Shares of the effectiveness of the
Registration Statement;
 
(c) prepare and file with the Commission such amendments and supplements to the
Registration Statement and the Prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective during the Shelf Term;
provided, however, that the Company's obligations under this Section 2.2(b)
shall not apply during any Suspension Period;
 
(d) if the number of Registrable Shares at any time exceeds the number of shares
of Common Stock then registered in a Registration Statement, then the Company
shall file as soon as reasonably practicable, but in any case prior to the
applicable Filing Deadline, an additional Registration Statement covering the
resale by the Holders of not less than the number of such Registrable Shares.
 
(e) furnish to each Holder who holds Registrable Shares covered by such
Registration Statement (each, a "Selling Holder"), without charge, at least one
conformed copy of the Registration Statement and any amendment thereto (which
obligation shall be deemed satisfied if such material is available through EDGAR
or on or through the Company's website), but excluding schedules, all documents
incorporated or deemed to be incorporated therein by reference and all exhibits;
 
(f) (i) register or qualify such Registrable Shares under such other securities
or blue sky laws of such jurisdictions as any Selling Holder reasonably
requests, (ii) keep such registration or qualification in effect for so long as
the applicable Registration Statement remains in effect, and (iii) use its
commercially reasonable efforts to do any and all other acts and things which
may be reasonably necessary or advisable to enable such Selling Holder to
consummate the disposition in such jurisdictions of the Registrable Shares owned
by such Selling Holder in a manner substantially similar to those set forth in
the Plan of Distribution (provided, that nothing contained herein or in the Plan
of Distribution shall require the Company to (w) qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this subsection, (x) subject itself to taxation in any such
jurisdiction, (y) consent to general service of process in any such jurisdiction
or (z) participate in or effect any underwritten offering on behalf of or for
the Holders of Registrable Shares);
 
(g) notify each Selling Holder, at any time when a Prospectus is required to be
delivered under the Securities Act, of the happening of any event as a result of
which the Prospectus contains an untrue statement of a material fact or omits
any fact necessary to make the statements therein not misleading, and, at the
request of any such Selling Holder, the Company will prepare a supplement or
amendment to such Prospectus so that, as thereafter delivered to the purchasers
of such Registrable Shares, such Prospectus will not contain an untrue statement
of a material fact or omit to state any fact necessary to make the statements
therein not misleading; and
 
(h) in the event of the issuance of any stop order suspending the effectiveness
of a Registration Statement, or of any order suspending or preventing the use of
any related Prospectus or suspending the qualification of any Registrable Shares
included in such Registration Statement for sale in any jurisdiction, the
Company will notify each Selling Holder and use commercially reasonable efforts
to obtain the withdrawal of such order.
 
 
-5-

--------------------------------------------------------------------------------

 
2.3          Discontinue Disposition.  Each Holder agrees that upon receipt of
any notice from the Company of the happening of any event of the kind described
in Section 2.2(g), such Holder shall immediately discontinue such Holder's
disposition of Registrable Shares pursuant to the Registration Statement
covering such Registrable Shares until such Holder's receipt of the copies of
the supplemented or amended prospectus contemplated by Section 2.2(g).
 
2.4          Indemnification.
 
(a) The Company shall indemnify and hold harmless, to the fullest extent
permitted by law, each Holder, its directors, officers, fiduciaries, employees
and stockholders, members or general and limited partners (and the directors,
officers, employees and stockholders, members or general and limited partners
thereof) against any and all losses, claims, damages or liabilities, joint or
several, actions or proceedings (whether commenced or threatened) in respect
thereof (collectively, "Claims") and expenses (including reasonable fees of
counsel and any amounts paid in any settlement effected with the Company's prior
written consent) to which each such indemnified party may become subject under
the Securities Act, the Exchange Act or other federal or state law or otherwise,
insofar as such Claims or expenses arise out of or are based upon any of the
following statements, omissions or violations (collectively, a "Violation"): (i)
any untrue statement or alleged untrue statement of a material fact contained in
any Registration Statement, including any preliminary prospectus or final
prospectus contained therein or any amendments or supplements thereto, under
which the Registrable Shares were registered under the Securities Act, or (ii)
the omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading;
provided, however, that the indemnity agreement contained in this Section 2.4(a)
shall not apply to amounts paid in settlement of any Claim if such settlement is
effected without the prior written consent of the Company (which consent shall
not be unreasonably withheld or delayed), nor shall the Company be liable to any
indemnified party in any such case to the extent such Claim or expense arises
out of or is based upon (A) a Violation which occurs in reliance upon and in
conformity with written information furnished to the Company or its
representatives by such indemnified party specifically for use therein, (B) any
action or omission by any indemnified party in violation of this Agreement or
applicable law, or (C) sales of Registrable Shares made during a Suspension
Period after notice is given pursuant to Section 2.1(b).
 
(b) Each Holder of Registrable Shares that are included a Registration Statement
filed with the Commission shall, severally and not jointly, indemnify and hold
harmless, to the fullest extent permitted by law, the Company, each of its
officers, directors and employees, each Person who controls the Company within
the meaning of the Securities Act, any underwriter, any other prospective seller
and each of their respective directors, officers, employees, general and limited
partners and controlling Persons against any and all Claims and expenses
(including reasonable fees of counsel and any amounts paid in any settlement
effected with such Holder's prior written consent) to which each such
indemnified party may become subject under the Securities Act, the Exchange Act
or other federal or state law or otherwise, insofar as such Claims or expenses
arise out of or are based upon any Violation, if such Violation was made in
reliance upon and in conformity with written information furnished to the
Company or its representatives by such Holder specifically for use therein;
provided, however, that the indemnity agreement contained in this Section 2.4(b)
shall not apply to amounts paid in settlement of any such Claim if such
settlement is effected without the prior written consent of such Holder (which
consent shall not be unreasonably withheld or delayed).
 
 
-6-

--------------------------------------------------------------------------------

 
(c) Any Person entitled to indemnification under this Agreement shall notify
promptly the indemnifying party in writing of the commencement of any action or
proceeding with respect to which a claim for indemnification may be made
pursuant to this Section 2.4, but the failure of any indemnified party to
provide such notice shall not relieve the indemnifying party of its obligations
under the preceding paragraphs of this Section 2.4, except to the extent the
indemnifying party is materially prejudiced thereby and shall not relieve the
indemnifying party from any liability that it may have to any indemnified party
otherwise than under this Section 2.4.  In case any action or proceeding is
brought against an indemnified party and it shall notify the indemnifying party
of the commencement thereof, the indemnifying party shall be entitled to
participate therein and to assume the defense thereof jointly with any other
indemnifying party similarly notified, to the extent that it chooses, with
counsel reasonably satisfactory to such indemnified party, and after notice from
the indemnifying party to such indemnified party that it so chooses, the
indemnifying party shall not be liable to such indemnified party for any legal
or other expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation; provided,
however, that (i) if the indemnifying party fails to take reasonable steps
necessary to defend diligently the action or proceeding within 20 days after
receiving notice from such indemnified party that the indemnified party believes
it has failed to do so; or (ii) if such indemnified party who is a defendant in
any action or proceeding which is also brought against the indemnifying party
reasonably shall have concluded that there may be one or more legal defenses
available to such indemnified party that are not available to the indemnifying
party; or (iii) if representation of both parties by the same counsel is
otherwise inappropriate under applicable standards of professional conduct,
then, in any such case, the indemnified party shall have the right to assume or
continue its own defense as set forth above (but with no more than one firm of
counsel for all indemnified parties in each jurisdiction, except to the extent
any indemnified party or parties reasonably shall have concluded that there may
be legal defenses available to such party or parties which are not available to
the other indemnified parties or to the extent representation of all indemnified
parties by the same counsel is otherwise inappropriate under applicable
standards of professional conduct) and the indemnifying party shall be liable
for any reasonable expenses therefor.  No indemnifying party shall, without the
written consent of the indemnified party, effect the settlement or compromise
of, or consent to the entry of any judgment with respect to, any pending or
threatened action or claim in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified party is an actual or
potential party to such action or claim) unless such settlement, compromise or
judgment (A) includes an unconditional release of the indemnified party from all
liability arising out of such action or claim and (B) does not include a
statement as to or an admission of fault, culpability or a failure to act, by or
on behalf of any indemnified party.
 
(d) If for any reason the foregoing indemnity is unavailable or is insufficient
to hold harmless an indemnified party under Sections 2.4(a), (b) or (c), then
each indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of any Claim in such proportion as is appropriate
to reflect the relative fault of the indemnifying party, on the one hand, and
the indemnified party, on the other hand, with respect to such offering of
securities.  The relative fault shall be determined by reference to, among other
things, whether the Violation relates to information supplied by the
indemnifying party or the indemnified party and the parties' relative intent,
knowledge, access to information and opportunity to correct or prevent such
Violation.  If, however, the allocation provided in the second preceding
sentence is not permitted by applicable law, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party in such
proportion as is appropriate to reflect not only such relative faults but also
the relative benefits of the indemnifying party and the indemnified party as
well as any other relevant equitable considerations.  The parties hereto agree
that it would not be just and equitable if contributions pursuant to this
Section 2.4(d) were to be determined by pro rata allocation or by any other
method of allocation which does not take account of the equitable considerations
referred to in the preceding sentences of this Section 2.4(d).  The amount paid
or payable in respect of any Claim shall be deemed to include any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such Claim.  No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.  Notwithstanding anything in this Section 2.4(d)
to the contrary, no indemnifying party (other than the Company) shall be
required pursuant to this Section 2.4(d) to contribute any amount in excess of
the gross proceeds received by such indemnifying party from the sale of
Registrable Shares in the offering to which the losses, claims, damages or
liabilities of the indemnified parties relate, less the amount of any
indemnification payment made by such indemnifying party pursuant to Section
2.4(b).
 
 
-7-

--------------------------------------------------------------------------------

 
(e) The indemnity and contribution provisions agreements contained in this
Section 2.4 shall be in addition to any other rights to indemnification or
contribution that any indemnified party may have pursuant to law or contract and
shall remain operative and in full force and effect regardless of any
investigation made or omitted by or on behalf of any indemnified party and shall
survive the transfer of the Registrable Shares by any such party.
 
(f) This Section 2.4 may not be amended except by an instrument in writing
signed by the indemnified party affected thereby. The provisions of this Section
2.4 will remain in full force and effect, regardless of any investigation made
by or on behalf of any Holder of Registrable Shares or the Company or any of the
officers, directors, members, partners, agents and employees or controlling
Persons referred to in this Section 2.4, and will survive the transfer of
Registrable Shares.
 
2.5          Registration Expenses. All Registration Expenses shall be borne by
the Company. All Selling Expenses relating to Registrable Shares registered
shall be borne by the Holders of such Registrable Shares.
 
2.6          Rule 144.  With a view to making available to the Holders of
Registrable Shares the benefits of Rule 144 and other rules and regulations of
the Commission that may at any time permit a Holder of Registrable Shares to
sell securities of the Company to the public without registration, the Company
covenants that it will (i) use its commercially reasonable efforts to file in a
timely manner all reports and other documents required, if any, to be filed by
it under the Securities Act and the Exchange Act and the rules and regulations
adopted thereunder and (ii) make available information necessary to comply with
Rule 144, if available with respect to resales of the Registrable Shares under
the Securities Act, at all times, all to the extent required from time to time
to enable such Holder to sell Registrable Shares without registration under the
Securities Act within the limitation of the exemptions provided by (x) Rule 144
(if available with respect to resales of the Registrable Shares) or (y) any
other rules or regulations now existing or hereafter adopted by the Commission.
 
2.7          Holdback Agreements. In connection with any underwritten public
offering of equity securities by the Company (a "Company Underwritten
Offering"), if requested by the managing underwriter for such offering, each
Holder owning more than 5% of the Company’s outstanding Common Stock at such
time agrees to enter into a lock-up agreement containing customary restrictions
on transfers of equity securities of the Company or any securities convertible
into or exchangeable or exercisable for such securities, without prior written
consent from the Company, during the seven day period prior to and the 90 day
period after (or such shorter period as requested) the date of pricing of such
underwritten offering (subject to extension in connection with any earnings
release or other release of material information pursuant to FINRA Rule 2711(f)
to the extent applicable) (the "Lock-Up Period"); provided, that nothing herein
will prevent (i)(a) any Holder that is a partnership, limited liability company
or corporation from making a distribution of Registrable Shares to the partners,
members or stockholders thereof, (b) the transfer by a Holder that is an
investment advisor managing a separately managed account to the owner of the
separately managed account, or (c) a transfer to an Affiliate that is otherwise
in compliance with the applicable securities laws, so long as such distributees
or transferees agree to be bound by the restrictions set forth in this Section
2.7, or (ii) the exercise, exchange or conversion of any security exercisable or
exchangeable for, or convertible into, Common Stock, provided the Common Stock
issued upon such exercise or conversion shall be subject to the restrictions set
forth in this Section 2.7. The foregoing provisions of this Section 2.7 shall
not apply to any resale of Registrable Shares pursuant to a Registration
Statement, and shall be applicable to any Holder only if all officers and
directors of the Company are subject to the same restrictions. If requested by
the managing underwriter, each Holder agrees to execute a lock-up agreement in
favor of the Company's underwriters to such effect and, in any event, that the
Company's underwriters in any relevant underwritten offering shall be third
party beneficiaries of this Section 2.7.
 
 
-8-

--------------------------------------------------------------------------------

 
ARTICLE III
MISCELLANEOUS
 
3.1          Transfer of Registration Rights. The rights of a Holder hereunder
may be transferred, assigned, or otherwise conveyed on a pro rata basis in
connection with any transfer, assignment, or other conveyance of Registrable
Shares to any transferee or assignee; provided that all of the following
additional conditions are satisfied: (a) such transfer or assignment is effected
in accordance with applicable securities laws; (b) such transferee or assignee
agrees in writing to become subject to the terms of this Agreement by delivering
to the Company a duly executed joinder agreement; and (c) the Company is given
written notice by such Holder of such transfer or assignment, stating the name
and address of the transferee or assignee and identifying the Registrable Shares
with respect to which such rights are being transferred or assigned. Any person
who demonstrates that it is a Holder of Registrable Shares as of the date of the
Registration Notice may acquire the rights of a Holder hereunder if it agrees in
writing to become subject to the terms of this Agreement as a Holder by
delivering to the Company a duly executed joinder agreement in form attached
hereto as Exhibit B.
 
3.2          Successors and Assigns.  Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective permitted successors and assigns of the
parties.  Nothing in this Agreement, express or implied, is intended to confer
upon any party other than the parties or their respective permitted successors
and assigns any rights, remedies, obligations, or liabilities under or by reason
of this Agreement, except as expressly provided in this Agreement.
 
3.3          Rules of Construction.  This Agreement has been negotiated by the
parties and is to be interpreted according to its fair meaning as if the parties
had prepared it together and not strictly for or against any party.  All
references in this Agreement to articles, sections, schedules and exhibits are
to articles, sections, schedules and exhibits of or to this Agreement unless
expressly otherwise indicated.  At each place in this Agreement where the
context so requires, the masculine, feminine or neuter gender includes
others.  "Including" or "include" means "including without limitation" and
"include without limitation," respectively. "Or" is used in the inclusive sense
of "and/or."
 
3.4          Expenses.  Except as expressly set forth herein, the parties shall
bear their own legal fees and other costs and expenses with respect to the
negotiation, execution and delivery of this Agreement and the consummation of
the transactions contemplated hereunder.
 
3.5          Entire Agreement.  This Agreement contains the entire agreement
between the parties hereto with respect to the transactions contemplated by this
Agreement and supersedes all prior arrangements, understandings, proposals and
related materials with respect thereto.
 
3.6          Descriptive Headings.  The descriptive headings of this Agreement
are for convenience only and shall not control or affect the meaning or
construction of any provision of this Agreement.
 
 
-9-

--------------------------------------------------------------------------------

 
3.7          Notices.  All notices or other communications which are required or
permitted hereunder shall be in writing and shall be sufficiently given if
(a) delivered personally or (b) sent by registered or certified mail, postage
prepaid, or (c) sent by overnight courier with a nationally recognized courier,
or (d) sent via facsimile confirmed in writing in any of the foregoing manners,
as follows:
 

 
If to the Company:
NTN Buzztime, Inc.
2231 Rutherford Road, Suite 200
Carlsbad, CA 92008
Attention:  Kendra Berger
Fax:  760.930.1187
       
If to Holder:
At the address for such Holder set forth on the Company's books and records.
     

 
If sent by mail, notice shall be considered delivered five Business Days after
the date of mailing, and if sent by any other means set forth above, notice
shall be considered delivered upon receipt thereof.  Any party may by notice to
the other parties change the address or facsimile number to which notice or
other communications to it are to be delivered or mailed.
 
3.8          Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware without regard to the
choice of law principles thereof.
 
3.9          Termination. The obligations of the Company and of any Holder,
other than those obligations contained in Section 2.4, shall terminate with
respect to the Company and such Holder as soon as such Holder no longer holds
any Registrable Shares.
 
3.10         Waivers and Amendments.  Except as provided in Section 2.4(f), any
provision of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively) only with the written consent of the Company and the holders of
51% of the Registrable Shares then outstanding.  Any amendment or waiver
effected in accordance with this Section 3.9 shall be binding upon each then
holder of any Registrable Shares, each future holder of Registrable Shares, and
the Company.  The number of "Registrable Shares then outstanding" shall be the
sum of (i) the number of Shares (as defined in the Purchase Agreement)
outstanding that are Registrable Shares and (ii) the number of Warrant Shares
(as defined in the Purchase Agreement)  (a) that would be outstanding assuming
the issuance thereof upon the cash exercise of the warrants related thereto and
(b) that are Registrable Shares.
 
3.11         Free Writing Prospectus Consent. No Holder shall use a Holder Free
Writing Prospectus without the prior written consent of the Company, which
consent shall not be unreasonably withheld, conditioned or delayed.
 
3.12         Third Party Rights.  This Agreement shall not create benefits on
behalf of any other Person and this Agreement shall be effective only as between
the parties hereto, their successors and permitted assigns.
 
3.13         Severability.  If any term or provision of this Agreement or the
application thereof to any circumstance shall, in any jurisdiction, be invalid
or unenforceable, such term or provision shall be ineffective as to such
jurisdiction to the extent of such invalidity or unenforceability without
invalidating or rendering unenforceable such term or provision in any other
jurisdiction, the remaining terms and provisions of this Agreement or the
application of such terms and provisions to circumstances other than those as to
which it is held invalid or enforceable.
 
3.14         Counterparts.  This Agreement may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all such counterparts together shall constitute but one
agreement.  Facsimile and PDF signatures shall be treated as if they were
originals.
 
[SIGNATURE PAGES FOLLOW]
 
 
-10-

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have caused this Agreement to be duly executed and delivered as a sealed
instrument as of the date and year first above written.
 
 

 
NTN Buzztime, Inc., a Delaware corporation
         
 
By:
/s/ Kendra Berger     Name: Kendra Berger      Title: CFO  





 






















[Signature Page to Registration Rights Agreement]




 
-11-

--------------------------------------------------------------------------------

 
 
NTN BUZZTIME, INC.
 
COUNTERPART SIGNATURE PAGE
 
TO REGISTRATION RIGHTS AGREEMENT
 




Name of Holder:
Manatuck Hill Scout Fund, LP
Signature of Authorized Signatory of Holder:
/s/ Thomas Scalia
Name of Authorized Signatory:
Thomas Scalia
Title of Authorized Signatory:
General Partner



Name of Holder:
Manatuck Hill Navigator Master Fund, LP
Signature of Authorized Signatory of Holder:
/s/ Thomas Scalia
Name of Authorized Signatory:
Thomas Scalia
Title of Authorized Signatory:
General Partner



Name of Holder:
Granite Point Capital Master Fund, L.P.
Signature of Authorized Signatory of Holder:
/s/ Warren Lammert
Name of Authorized Signatory:
Warren B. Lammert III
Title of Authorized Signatory:
Managing Member of the General Partner, Granite Point Capital, LLC



Name of Holder:
Kevin O'Brien
Signature of Holder:
/s/ Kevin E. O’Brien



Name of Holder:
Shelton Y. Swei
Signature of Holder:
/s/ Shelton Y. Swei



Name of Holder:
Arthur Wirth
Signature of Holder:
/s/ Arthur Wirth





[Counterpart Signature Page to Registration Rights Agreement]


 
-12-

--------------------------------------------------------------------------------

 
 
Exhibit A
PLAN OF DISTRIBUTION


 
The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions. These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.
 
The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:
 
·  
ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 
·  
block trades in which the broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

 
·  
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 
·  
an exchange distribution in accordance with the rules of the applicable
exchange;

 
·  
privately negotiated transactions;

 
·  
short sales effected after the date the registration statement of which this
prospectus is a part is declared effective by the Commission;

 
·  
through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 
·  
broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 
·  
a combination of any such methods of sale; and

 
·  
any other method permitted by applicable law.

 
The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus. The selling stockholders also may
transfer the shares of common stock in other circumstances, in which case the
transferees, pledgees or other successors in interest will be the selling
beneficial owners for purposes of this prospectus.
 
 
-13-

--------------------------------------------------------------------------------

 
In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).
 
The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering.
 
The selling stockholders also may resell all or a portion of the shares in open
market transactions in reliance upon Rule 144 under the Securities Act, provided
that they meet the criteria and conform to the requirements of that rule.
 
The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(11) of the Securities Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act.
Selling stockholders who are “underwriters” within the meaning of Section 2(11)
of the Securities Act will be subject to the prospectus delivery requirements of
the Securities Act.
 
To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.
 
In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.
 
We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates. In
addition, to the extent applicable we will make copies of this prospectus (as it
may be supplemented or amended from time to time) available to the selling
stockholders for the purpose of satisfying the prospectus delivery requirements
of the Securities Act. The selling stockholders may indemnify any broker-dealer
that participates in transactions involving the sale of the shares against
certain liabilities, including liabilities arising under the Securities Act.
 
We have agreed to indemnify the selling stockholders against certain
liabilities, including liabilities under the Securities Act and state securities
laws, relating to the registration of the shares offered by this prospectus.
 
We have agreed with the selling stockholders to use our commercially reasonable
efforts to keep the registration statement of which this prospectus constitutes
a part effective until all of the securities have been sold pursuant to this
prospectus or Rule 144 or any other rule of similar effect.
 
 
-14-

--------------------------------------------------------------------------------

 
Exhibit B
 
FORM OF JOINDER AGREEMENT
 
Ladies and Gentlemen:
 
Reference is made to the Registration Rights Agreement, dated as of
_____________ (as such agreement may have been or may be amended from time to
time) (the “Registration Rights Agreement”), by and among NTN Buzztime, Inc., a
Delaware corporation (the “Company”), each of the other parties signatory
thereto and any other parties identified on the signature pages of any joinder
agreements substantially similar to this joinder agreement executed and
delivered pursuant to Section 3.1 of the Registration Rights Agreement.
Capitalized terms used but not otherwise defined herein have the meanings set
forth in the Registration Rights Agreement.
 
In consideration of the transfer to the undersigned of Registrable Shares, the
undersigned represents that it is a transferee of [insert name of transferor]
and agrees that, as of the date written below, the undersigned shall become a
party to the Registration Rights Agreement, and shall be fully bound by, and
subject to, all of the covenants, terms and conditions of the Registration
Rights Agreement as though an original party thereto.
 
Executed as of the _______ day of __________________, _____.
 
TRANSFEREE: [insert name of transferee]
 
By:
   
 
Name:
   
 
Title: 
                Address:    

 
 
 
Acknowledged and agreed by:
 
NTN Buzztime, Inc.
 
 
 
By:
   
 
Name:
   
 
Title: 
       

                                 
-15-

--------------------------------------------------------------------------------

                                        
 

